Kirkpatrick, C. J.
— I came on the bench about the time that the present law, constituting courts for the trial of small causes, passed; soon after which, this question was brought before the Court; and although l had strong doubts upon the subject, and inclined the other way, yet my brethren, three in number, the Court then being composed of four *748judges, were all of them clearly against the practice, and prohibited it by mandamus; and this has been the understanding on the subject ever since. I do not feel inclined to over-rule the authority of a settled course of adjudications; and, therefore, am of opinion, that the mandamus must he allowed.
Rossell, J.
— Agreed to this opinion, on the ground of former decisions of this Court.
Pennington, J.
— I have never entertained a doubt on the subject. On a full investigation of the question, I am clearly of opinion, that the exercise of this authority by the justices, is against law; it can only be entrusted with safety to intelligent courts, acting under known established rules, and governed by a settled course of adjudications. It is also against public policy. To invest three hundred courts in the State, with the power of granting new trials whenever the justice is dissatisfied with the verdict, would lead to endless litigation; be attended with confusion [;*] and uncertainty, and often with oppression and injustice.
By the Court.
— Take your rule for a mandamus, but
not peremptory; that the justice may have an opportunity to shew cause against it, if he desires it.